ORDER
PER CURIAM.
Direct appeal from four convictions, after a jury trial, of forcible rape § 566.030(1) RSMo 1986 (Count I), first degree assault § 565.050(1) RSMo 1986 (Count II), first degree burglary § 569.160 RSMo 1986 (Count III), and stealing § 570.030 RSMo 1986 (Count IV). Appellant was sentenced to 50 years on Count I, 30 years on Count II, 10 years on Count III, and 7 years on Count IV in the Missouri Department of Corrections and Human Resources. The sentence on Count I is to run consecutively to the sentences on Counts II, III, and IV, for a total of eighty years.
The judgment is affirmed. Rule 30.25(b).